Citation Nr: 1417668	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  10-15 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1974 to October 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and October 2009 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that the Veteran submitted a statement as well as additional evidence in May 2011, which included a medical opinion from his VA doctor regarding his hepatitis C.  The remaining documents are either duplicative or irrelevant to the issue on appeal.  

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge at a videoconference hearing in January 2014.  A transcript of that hearing has been associated with the claims file.

A review of the Veteran's April 2010 Substantive Appeal, VA Form 9, reflects that he checked box 9B indicating he read the Statement of the Case and only wished to appeal the issue of service connection for hepatitis C.  A subsequent October 2010 Substantive Appeal checked box 9A indicating he wanted to appeal all issues listed on the statement of the case and stated that he felt the Air Force and police department were at fault for his mental and physical conditions.  Given the ambiguity created by the Veteran's two Substantive Appeal forms, the RO continued to consider both issues on appeal and provided Supplemental Statements of the Case on hepatitis C in March 2013 and another SSOC regarding PTSD in July 2013.  The Veteran's representative further addressed both claims on the November 2013 Statement in Lieu of VA Form 646.  Accordingly, the Board finds that the claim for PTSD has not been withdrawn and will be considered on appeal. See Evans v. Shinseki, 25 Vet. App. 7 (August 4, 2011) (noting that generally limiting testimony at a hearing does not, by itself, constitute a withdrawal of other issues and indicating that VA has a duty to clarify ambiguous statements which may limit the claim and provide notice to an appellant that he or she was abandoning the right to appeal certain issues); Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that VA waived any objections as to the content of the appeal by treating the issue as on appeal for five years).

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has been shown to have hepatitis C that is related to his military service.


CONCLUSION OF LAW
Hepatitis C was incurred in active service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for hepatitis C herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.
 
Review of the Veteran's claims file reveals a current diagnosis of hepatitis C.  The Veteran has consistently testified that he believes he was exposed to hepatitis C through immunizations administered by an airgun while in basic training.  Specifically, he testified that the airgun was not cleaned between patients.  The Veteran's VA medical records also document his account of receiving airgun immunizations while in service.  These records further note that the Veteran had no history of blood transfusions, IV drug use, or tattoos.  In April 2008, one such treater reported that the Veteran believed he was exposed to hepatitis C through use of airgun immunizations while in service, but also noted that the Veteran may have been exposed through his employment as a police officer.

In May 2011, the Veteran submitted medical records from Dr. G.H. (initials used to protect privacy), a VA psychiatrist, in support of his claim.  Review of these records show that at a March 2011 appointment, the Veteran informed Dr. G.H. that he had been exposed to hepatitis C from the use of an airgun during immunizations while in service.  Dr. G.H. then went on to opine that the Veteran had no other risk factors and as such, the Veteran's hepatitis C was more likely than not due to his exposure while in service.

While an April 2008 VA treating physician noted that the Veteran's police department employment was also a possible source of exposure to hepatitis C, the Board finds that after consideration of the entire record, the evidence is at least in equipoise to show that the Veteran's current hepatitis C disorder is related to his in service airgun immunizations.  Accordingly, and with consideration of VA's benefit of the doubt rule, the Board finds that entitlement to service connection for hepatitis C, is warranted.  See 38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


ORDER

Service connection for hepatitis C is granted.


REMAND

During the course of his appeal, the Veteran submitted two VA 9 forms indicating that he wished to have a hearing regarding both his hepatitis C and PTSD claims.  In January 2013, the Veteran submitted a written withdrawal of his request for such a hearing.  However, the Veteran was then scheduled for a hearing in December 2013 and responded, in writing, that he would attend the hearing as scheduled, thereby withdrawing his request to cancel his hearing.  The Veteran and his representative then appeared for his hearing and offered testimony regarding only the hepatitis C claim.  

As the Veteran has not been afforded the opportunity to provide testimony concerning PTSD and the failure to afford the Veteran a hearing would amount to a denial of due process a remand is necessary to schedule the Veteran for such a hearing. 38 C.F.R. § 20.904(a)(3).  

Accordingly, the case is REMANDED for the following action:

The RO/AMC should take appropriate steps in order to schedule the Veteran for a personal hearing in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures. 


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


